Title: To James Madison from Anthony Merry, 13 July 1806
From: Merry, Anthony
To: Madison, James



Sir,
Washington July 13th: 1806.

I received the Honor of your Letter of yesterday’s Date inclosing authenticated Copies of Documents which prove John Hudson, Joshua Gray, Daniel Landerkin, John McDonald, Robert Blakenay and Geo: P. Fisher, who are stated to be detained on board His Majestys Ships Cambrian, Leander and Indian, to be Citizens of the United States.
I shall not fail, Sir, to transmit Copies of the Documents in Question by the earliest Conveyance to the Commander in Chief of His Majestys Ships on the Halifax Station, In Order that immediate Attention may be paid to your Application for the Discharge of the Seamen abovementioned.  I have the Honor to be, with great Consideration and Respect, Sir, Your most obedient humble Servant

Ant: Merry


P.S. Having taken Notice to Mr. Wagner of an Error in the Document respecting John McDonald, I have; at that Gentleman’s Request; in transmitting the Documents (which had been already transcribed) to the Commander in Chief, desired that that Document might be considered as null.

A: M:


